This is an original proceeding in this court for a writ of mandamus to require the Honorable H.H. Edwards, judge of the district court of the Fourteenth judicial district, to certify his disqualification as trial judge in cause No. 13224, in the district court of Pontotoc county, entitled Elizabeth Harden v. Andrew J. Harden. The case of Harden v. Harden is a divorce action wherein various hearings have been had, many motions filed and orders thereon entered by the respondent. Relator, in her petition, alleges that the respondent has been guilty of acts of misconduct in connection with the pending litigation, and that by reason of his prejudice against her, the respondent cannot administer the right and justice guaranteed to her under section 6, article 2, of the Constitution. All of relator's allegations are denied by respondent. We deem it unnecessary to try and determine the truthfulness *Page 188 
of relator's allegations. Two other actions growing out of this divorce case have already been considered by us (Nos. 26333, 26334, Harden v. District Court of Tulsa County; Same v. District Court of Pontotoc County, 175 Okla. 417,53 P.2d 247, decided December 10, 1935). From our consideration of those cases, we are aware of certain circumstances and conditions that have arisen in the main litigation of such nature that they may cast doubt or suspicion on any judgment the respondent judge might pronounce in that case, a condition that we said in Sandlin v. Weston, Judge, 162 Okla. 170, 19 P.2d 361, must "be jealously guarded against, and, if possible, completely eliminated. * * *" In that case we also said:
"It is the duty of this court to maintain and safeguard the right of trial by a fair and impartial tribunal and to be vigilant in removing and eliminating every possible semblance of doubt or of suspicion on that question to the end that justice may be administered."
Writ granted.
OSBORN, V. C. J., and BAYLESS, PHELPS, and CORN, JJ., concur. RILEY and WELCH, JJ., dissent. McNEILL, C. J., and BUSBY, J., disqualified.